Citation Nr: 1612123	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for residuals of head injury, to include left eardrum damage.  

4.  Entitlement to service connection for residuals of head injury, to include a left eye disorder.

5.  Entitlement to service connection for residuals of head injury, to include dizziness and balance issues.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant, C.G.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1948 to September 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Buffalo, New York and St. Petersburg, Florida, respectively.  The September 2005 rating decision denied service connection for residuals of head injury, to include left eardrum damage and left eye injury.  The April 2010 rating decision denied the Veteran's petition to reopen a claim for service connection for bilateral hearing loss.  While the April 2010 rating decision also purported to deny a petition to reopen a claim for service connection for residuals of head injury, it is unclear whether the Veteran ever received notice of the September 2005 denial, as his claims file indicates that the notice was returned to sender.  Regardless, a buddy statement dated in June 2006 and received within one year of that decision constitutes new and material evidence; accordingly, the September 2005 rating decision did not become final.  See 38 C.F.R. § 3.156(b).    

The Veteran testified before the undersigned Veterans Law Judge during a February 2016 Travel Board hearing; a transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left and right ear hearing loss and residuals of head injury, to include balance issues, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hearing loss was denied in a December 2006 rating decision.  The Veteran did not appeal.

2.  Evidence received since the December 2006 rating decision is new and material as to the claim for service connection for bilateral hearing loss, as it relates to in-service traumatic noise exposure.

3.  The Veteran's left eye disorder was incurred during active service.

4.  The Veteran's left eardrum damage was incurred during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the December 2006 final rating decision and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for residuals of a left eye injury have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for left eardrum damage have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In a December 2006 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss, citing lack of evidence of acoustic trauma in service.  The Veteran was notified of the decision and of appellate rights by letter dated December 22, 2006, but did not appeal.  Therefore, the decision became final.  38 C.F.R. §§ 3.104, 20.302 (2015).  

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2015).  The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran has presented statements that are new and material, as they relate to the reason his prior claim was denied.  He reported that he was exposed to in-service acoustic trauma, including while shooting rifles at the rifle range during basic training.  See Transcript of Record at 15-16.  The Veteran is competent to provide lay evidence regarding his in-service acoustic trauma, as he personally observed and experienced shooting rifles at the rifle range and having been able to hear well prior to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-375 (2002). 

Accordingly, the petition to reopen the claim for service connection for bilateral hearing loss is granted.


II.  Service Connection

The Veteran asserts that he incurred left eye injury and left eardrum damage during active service due to being struck in the head during basic training.  See Transcript of Record at 4-6; August 2003 VA Treatment Records (reporting having been struck upside the head without a helmet while learning self-defense).

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).   

Here, all three elements to establish service connection have been satisfied for both the left eye and the left eardrum.   See 38 C.F.R. § 3.303.   

Regarding the left eye, the Veteran has been diagnosed as having traumatic glaucoma of the left eye as well as left eye traumatic optic atrophy and overall severe left eye visual field loss in all quadrants secondary to optic neuropathy from trauma.  See February 2012 VA Optometry Treatment Records; April 2010 VA Treatment Records; April 2010 VA Eye Clinic Treatment Records.  While his service records were largely fire-related and therefore unavailable, the Veteran is competent to report having been struck in the head in service and being hospitalized for several days, and having experienced left eye-related symptoms since service.  His reports are highly credible and entitled to great probative weight, as the Veteran has consistently reported the same in-service injury, in-service treatment, and symptoms since service.  Finally, the record contains evidence of a medical nexus, as VA treatment providers have consistently attributed the Veteran's left eye diagnoses to his reports of in-service trauma.  See February 2012 VA Optometry Treatment Records (diagnosing left eye traumatic optic atrophy); April 2010 VA Treatment Records (diagnosing secondary traumatic glaucoma, left eye); April 2010 VA Eye Clinic Treatment Records (diagnosing advanced field loss secondary to optic neuropathy from trauma and secondary glaucoma).  

Regarding the left eardrum, the Veteran has been diagnosed as having a scarred left ear tympanic membrane and chronic left ear tympanic membrane perforation.  See September 2005 VA Treatment Records; March 2004 Dr. Moss Treatment Records.  As noted above, while the Veteran's service records are largely unavailable, he is competent to report having been struck in the head in service and hospitalized for several days, and having experienced left ear-related symptoms including occasional drainage since service.  See Transcript of Record at 9, 11-12.  As noted above, his reports are highly credible and entitled to great probative weight, as he has consistently reported the same in-service injury, in-service treatment, and symptoms since service.  Finally, the record contains evidence of a medical nexus, as private and VA treatment records show the Veteran's report regarding his in-service injury was determined to have involved a rupturing of his left eardrum, his reports regarding his symptoms since service were assessed as chronic left ear tympanic membrane perforation, and a current physical examination revealed left ear tympanic membrane scarring.  See September 2005 VA Treatment Records (finding left tympanic membrane scarred); March 2004 Dr. Moss Treatment Records ("ruptured left tympanic membrane in Basic"; finding central perforation of left ear; diagnosing chronic left tympanic membrane perforation).  

In summary, the Veteran's highly credible and probative reports and the competent, credible, and probative VA and private medical determinations based 

upon the Veteran's reports establish that the Veteran's left eye injury and left eardrum damage were incurred during his active service.


ORDER

The petition to reopen the claim for service connection for bilateral hearing loss is granted.

Entitlement to service connection for traumatic glaucoma of the left eye, left eye traumatic optic atrophy, and left eye visual field loss in all quadrants secondary to optic neuropathy from trauma, is granted.

Entitlement to service connection for a scarred left ear tympanic membrane and chronic left ear tympanic membrane perforation is granted.


REMAND

The Veteran asserts that he has bilateral hearing loss due to in-service noise exposure or being struck in the head during active service.  He also asserts that he has balance issues due to being struck in the head during active service.  

The record does not contain sufficient information to make a decision on the Veteran's appeals, as it is unclear whether the Veteran has hearing loss for VA purposes in his right ear, whether he has a diagnosis underlying his balance issues, or whether his current balance issues are due to his in-service injury.  The Veteran has not yet been provided VA examinations and the record indicates that additional VA treatment records may be available.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the notice necessary for secondary service connection claims.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete VA treatment records from VA facilities in New York and Florida, dated from January 2003 forward.

3.  After completing the above development, schedule the Veteran for a VA Ear, Nose, and Throat (ENT) examination.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

After conducting an examination of the Veteran's hearing and performing any clinically indicated diagnostic testing, the examiner should determine whether the Veteran suffers from a disability manifested by dizziness and/or loss of balance (i.e., Meniere's disease).

Audiological testing should also be conducted.

The examiner should provide opinions on the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that any right and/or left ear hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include (i) in-service acoustic trauma from firing rifles and (ii) an in-service head injury during basic training.  See Transcript of Record at 4-6; August 2003 VA Treatment Records (reporting having been struck in the head without a helmet while learning self-defense).

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that any right and/or left ear hearing loss was either (i) caused by, or (ii) aggravated, or permanently worsened, by the Veteran's scarred left ear tympanic membrane and chronic left ear tympanic membrane perforation.  

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that any current disability manifested by dizziness and/or loss of balance had its clinical onset during active service or is related to any in-service disease, event, or injury, to include an in-service head injury during basic training.  See Transcript of Record at 4-6; August 2003 VA Treatment Records (reporting having been struck in the head without a helmet while learning self-defense).

(d) Whether it is at least as likely as not (a 50 percent or greater probability) that any current disability manifested by dizziness and/or loss of balance was either (i) caused by, or (ii) aggravated, or permanently worsened, by the Veteran's scarred left ear tympanic membrane and chronic left ear tympanic membrane perforation.  

For the purpose of responding to (a) and (c), the examiner should accept as true that the Veteran suffered a head injury in service.  The examiner should also consider and acknowledge the Veteran's credible reports of having had a history of dizzy spells and ear symptoms since service.  See Treatment record dated June 16, 1999 from Jon Roth, M.D., noting the Veteran's history of chronic otitis since he was 17 years old.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


